Filed pursuant to Rule 433 Registration Statement No. 333-180300-03 FINANCIAL PRODUCTS FACT SHEET (T143) Offering Period: July 3, 2012 – July 26, 2012 2-year Digital-Plus Barrier Notes Linked to the Russell 2000 ® Index Return Profile • 2-year Digital Plus Barrier Notes linked to the performance of the Russell 2000 ® Index. • If the Final Level is equal to or greater than the Initial Level, the investor will be entitled to receive the greater of the Fixed Payment Percentage and participation in the appreciation of the Underlying, subject to the Underlying Return Cap. • If the Final Level is less than the Initial Level and a Knock-In Event does not occur, the investor is entitled to receive their principal amount at maturity plus the Fixed Payment Percentage. • If the Final Level is less than the Initial Level and a Knock-In Event occurs, the investor will be entitled to receive a payment at maturity that will be less than their principal amount. • Any payment on the securities is subject to our ability to pay our obligations as they become due. Terms & Knock-In Event Issuer: Credit Suisse AG (“Credit Suisse”), Nassau Branch Trade Date: Expected to be July 27, 2012. Settlement Date: Expected to be August 3, 2012. Underlying: The Russell 2000 ® Index Fixed Payment Percentage: Expected to be 10.00% (to be set on the Trade Date). Underlying Return Cap: Expected to be between [37.50-42.50]% (to be determined on Trade Date). Redemption Amount: An amount in cash equal to the principal amount of the securities held multiplied by the sum of 1 plus the Underlying Return. Underlying Return: If (a) the Final Level is equal to or greater than the Initial Level, then the greater of (i) Fixed Payment Percentage and (ii) [(Final Level – Initial Level)/Initial Level]; subject to the Underyling Return Cap, or (b) the Final Level is less than the Initial Level and (i) a Knock-In Event occurs, then: [(Final Level – Initial Level)/Initial Level]; or (ii) a Knock-In Event does not occur, then: Fixed Payment Percentage. Knock-In Level: Expected to be approximately 75% of the Initial Level (to be determined on the Trade Date). Knock-In Event: A Knock-In Event occurs if the Final Level is equal to or less than the Knock-In Level. Initial Level: The closing level of the Underlying on the Trade Date. Final Level: The closing level of the Underlying on the Valuation Date. Valuation Date: July 28, 2014 Maturity Date: August 4, 2014 CUSIP: 22546TWD9 Benefits • If the Underlying appreciates, offers either a Fixed Payment Percentage or capped participation in the appreciation of the Underlying. • Reduced downside risk due to a 25% contingent buffer. Hypothetical Returns at Maturity Percentage Change in the Underlying Underlying Return (1) Redemption Amount per $1,000 Principal Amount (Knock In Event Occurs) (1)(2) 50% 40% $1,400 40% 40% $1,400 30% 30% $1,300 20% 20% $1,200 10% 10% $1,100 0% 10% $1,100 -10% 10% $1,100 -20% 10% $1,100 -30% -30% $700 -40% -40% $600 -50% -50% $500 Assumes an Underlying Return Cap of 40.0% (the midpoint of the expected range) (to be determined on Trade Date). The hypothetical Redemption Amounts set forth above are for illustrative purposes only and may not be the actual returns applicable to the investor. The numbers appearing in the table have been rounded for ease of analysis. Product Risks • Investment may result in a loss of up to 100% of principal. • The value of the securities and the payment of any amount due on the securities are subject to the credit risk of Credit Suisse. • The securities do not pay interest. • The return on the securities is affected by the Final Level and the occurrence of a Knock-In Event. • Redemption Amount will be less than the principal amount if the Final Level is less than the Initial Level and a Knock-In Event occurs. In such case, the return will be based on the percentage change in the Underlying. • The appreciation potential of the securities will be limited by the Underlying Return
